In a proceeding under article 78 of the Civil Practice Act, to review and annul a determination of the Town Board of the Town of Oyster Bay, dated December 5, 1961, which, after a hearing, denied petitioners’ application, made under applicable provisions of the local Zoning Ordinance, for a special use permit or exception to erect and maintain a miniature golf course on vacant land in Plainview, located in the unincorporated part of the said town, petitioners appeal from an order of the Supreme Court, Nassau *831County, dated January 30, 1962, which dismissed their petition and confirmed the board’s determination. Order affirmed, with costs (see Matter of Lemir Realty Gorp. v. Larkin, 11 IT Y 2d 20). Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.